     Case 2:20-cv-01082-MCE-EFB Document 6 Filed 08/25/20 Page 1 of 2


 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway, Suite 200
 3   Culver City, California 90230
     Telephone: (310) 997-0471
 4   Facsimile: (866) 286-8433
     E-Mail: nick@wajdalawgroup.com
 5   Counsel for Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10    KEVIN ARMSTRONG,                              Case No. 2:20-cv-01082-MCE-EFB
11                       Plaintiff,                 NOTICE OF VOLUNTARY DISMISSAL
                                                    WITH PREJUDICE
12           v.
13

14    WESTLAKE FINANCIAL SERVICES,
15                       Defendant.
16

17                  NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
18

19          NOW COMES Plaintiff Kevin Armstrong (“Plaintiff”), by and through his attorneys, and in

20   support of his Notice of Voluntary Dismissal with Prejudice, states as follows:

21          Plaintiff, pursuant to settlement and Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby
22
     voluntarily dismisses his claims against, Westlake Financial Services.
23

24

25

26

27

28
                                                       1
     Case 2:20-cv-01082-MCE-EFB Document 6 Filed 08/25/20 Page 2 of 2


 1   Dated: August 25, 2020                   Respectfully Submitted,

 2                                            KEVIN ARMSTRONG
 3                                            s/ Nicholas M. Wajda
                                              Nicholas M. Wajda
 4
                                              WAJDA LAW GROUP, APC
 5                                            6167 Bristol Parkway, Suite 200
                                              Culver City, California 90230
 6                                            Telephone: (310) 997-0471
                                              Facsimile: (866) 286-8433
 7                                            E-Mail: nick@wajdalawgroup.com
                                              Counsel for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
